DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. National Stage Application
Acknowledgement is made of the indication that the present application is filed under 35 U.S.C. 371, of the indication that the required form PCT/DO/EO/903 is present. Thus, the present application is being treated as a filing under 35 U.S.C. 371.
Priority
The Applicant’s claim to PCT/KR2019/007985 (01 July, 2019) is accepted by the Examiner.
EXAMINER’S COMMENT
With regard to the limitation “a communication unit” of device claim 1, the Examiner did not provide a 35 U.S.C. 112(f) interpretation despite the presence of a generic placeholder term - unit. This interpretation was not given because the ‘communication unit’ is not coupled with functional language that would require this interpretation.
Claim Objections
Claims 1, 16 and 20 are objected to because of the following informalities:
Claim 1 in its second limitation recites “… transmit the received recognition result to an control device …” which the Examiner believes should be --a--
system of claim 15 .…” which is different from the way the other claims in this statutory category set are presented, which is “[t]he control system of claim …” The Examiner suggests amending this claim to read “[t]he control system of claim 15 .…” for the sake of consistency.
Claim 20 in its last limitation recites “transmitting the received recognition result a control device …” which the Examiner believes should be --transmitting the received recognition result to a control device …--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
“an intelligent gateway device configured to receive data …” in claim 12;
“a control device configured to receive the recognition result …” in claim 12.

If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 10, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al (US 2013/0218572 A1: hereafter – Cho).
1, Cho discloses an intelligent gateway device (Cho: FIG. 2, [0054] — a display device that’s able to decide how to process input speech (as an intelligent gateway device)) comprising:
a communication unit configured to be connected with a plurality of recognition devices (Cho: FIG. 2 Part 206 – communications unit; Parts 209, 210 — first and second recognition units); and
a processor configured to receive data including a user request from an electronic device (Cho: [0061] — a system controller serving the purpose of the processor to control all the components of the device; [0062] — a microphone which receives user input; [0054] — recognition of user voice command (indicating the receipt of data that includes a user request)), acquire characteristic information for the user request from the received data (Cho: [0095] — determining that a user’s voice matches up to a voice command word that is part of the list of preset voice command words (as a way of determining characteristic information of the user request)), select at least one recognition device from the plurality of recognition devices on the basis of the acquired characteristic information, transmit the data to a first recognition device of the selected at least one recognition device (Cho: [0095]-[0096] — transmitting the user’s voice input to either the first or the second recognition units based on the determined characteristic of the voice input), receive a recognition result of the user request from any one recognition device of the at least one recognition device, and transmit the received recognition result to an control device connected with a control target electronic device (Cho: [0094], [0095] — after the recognition is performed by either the first or the second recognition unit, a command is determined as the recognition result, and the command gets transmitted to a system controller is order to control a display device (as the target electronic device)).
2, claim 1 is incorporated and Cho discloses the intelligent gateway device, wherein the user request has any one data type of a voice, a text, or an image (Cho: [0062] — a microphone which receives user input (the data type being voice)).
For claim 10, claim 1 is incorporated and Cho discloses the intelligent gateway device, wherein the electronic device and the control target electronic device are the same or different from each other (Cho: [0094] — a display device receives the voice command; [0095] — the display device is the device to be controlled (both being the same device)).
For claim 12, Cho discloses a control system (Cho: [0007] — a system for controlling features of a display) comprising:
an intelligent gateway device configured to receive data including a user request from a first electronic device (Cho: FIG. 2, [0054] — a display device that’s able to decide how to process input speech (as an intelligent gateway device)), acquire characteristic information for the user request from the received data (Cho: [0095] — determining that a user’s voice matches up to a voice command word that is part of the list of preset voice command words (as a way of determining characteristic information of the user request)), select at least one recognition device from a plurality of recognition devices on the basis of the acquired characteristic information (Cho: [0095]-[0096] — transmitting the user’s voice input to either the first or the second recognition units based on the determined characteristic of the voice input), transmit the data to a first recognition device of the selected at least one recognition device (Cho: [0094], [0095] — after the recognition is performed by either the first or the second recognition unit, a command is determined as the recognition result, and the command gets transmitted to a system controller is order to control a display device (as the target electronic device)), and receive a recognition at the first recognition unit, a voice command match is made (indicating a recognition result)); and
a control device configured to receive the recognition result from the intelligent gateway device, generate a control command or output data corresponding to the received recognition result, and transmit the generated control command or output data to a second electronic device that is the same as or different from the first electronic device (Cho: [0095] — based on the determined voice command word, proper control information (control command) is obtained and transmitted to a system controller (control device) in order to implement the proper controls on a display device (taken as a first or second electronic device)).
For claim 18, claim 12 is incorporated and the reference of Cho discloses the control system, wherein the control device transmits the control command corresponding to the recognition result to the second electronic device (Cho: [0095] — based on the determined voice command word, proper control information (control command) is obtained and transmitted to a system controller (control device) in order to implement the proper controls on a display device (taken as a first or second electronic device)),
receives a control result based on the control command from the second electronic device (Cho: FIG. 4B Part 401 — a presentation of text data (the presented text data being the control result) that correspond to the received control result from a user providing the initial command (from FIG. 4A)),
acquires text data corresponding to the received control result (Cho: FIG. 4B Part 401 — a presentation of text data that correspond to the received control result from a user providing the initial command (from FIG. 4A)), and 
a presentation of text data that correspond to the received control result from a user providing the initial command (from FIG. 4A), which get transmitted to the display device (as the intelligent gateway device)).
As for claim 20, method claim 20 and system claim 12 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 12.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 4, 5, 6, 7, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0218572 A1) as applied to claim 2, in view of Shukla (US 2019/0371318 A1).
For claim 3, claim 2 is incorporated and Cho provides teaching for the intelligent gateway device, wherein the characteristic information includes [[language information of the user request, the data type, and]] property information showing whether to control an electronic device (Cho: [0095] — the user’s voice input is matched to voice command words that are used to control a display device, and upon doing this, a first voice recognition unit is selected (matching the input to voice command words is an indication of property information)).

The reference of Shukla is now introduced to teach this as the intelligent gateway device, wherein the characteristic information includes language information of the user request, the data type, and [[property information showing whether to control an electronic device]] (Shukla: [0120] — selecting a recognition unit based on if the input received is acoustic input data, or visual input data, selecting an appropriate model (for lip reading) based on an input language choice).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Shukla into that of Cho, given the predictable result of being able to addressed different input types and choosing an appropriate recognition engine to better handle each input type.
For claim 4, claim 3 is incorporated and the combination of Cho in view of Shukla discloses the intelligent gateway device, wherein the data type of the user request corresponds to a voice (Cho: [0095] — user’s voice input), and
the processor selects the first recognition device (Cho: [0095] — selecting the first recognition unit), which is capable of converting a voice of a language corresponding to the language information into a text, from the plurality of recognition devices (Shukla: [0117] — speech to text generation).
For claim 5, claim 4 is incorporated and the combination of Cho in view of Shukla discloses the intelligent gateway device of claim 4, wherein the processor transmits the speech signal is processed via ASR).
For claim 6, claim 4 is incorporated and the combination of Cho in view of Shukla discloses the intelligent gateway device, wherein the processor selects the 33Docket No. 3130-3179any one recognition device, which is capable of recognizing a user request corresponding to the property information, from the plurality of recognition devices (Cho: [0095] — the user’s voice input is matched to voice command words that are used to control a display device, and upon doing this, a first voice recognition unit is selected (matching the input to voice command words is an indication of property information)).
For claim 7, claim 6 is incorporated and the combination of Cho in view of Shukla discloses the intelligent gateway device, wherein the processor receives the recognition result from an NLP (natural language processing) device included in the any one recognition device (Cho: [0096] — performing natural language recognition at a second voice recognition unit).
For claim 13, claim 12 is incorporated and Cho discloses the control system, wherein the user request has any one data type of a voice, a text, or an image (Cho: [0062] — a microphone which receives user input (the data type being voice)), and
the characteristic information includes [[language information of the user request, the data type, and]] property information showing whether to control an electronic device (Cho: [0095] — the user’s voice input is matched to voice command words that are used to control a display device, and upon doing this, a first voice recognition unit is selected (matching the input to voice command words is an indication of property information)).

the characteristic information includes language information of the user request, the data type, [[and property information showing whether to control an electronic device]] (Shukla: [0120] — selecting a recognition unit based on if the input received is acoustic input data, or visual input data, selecting an appropriate model (for lip reading) based on an input language choice).
The same motivation applied to claim 3 for incorporating the Shukla reference is applicable here still.
For claim 14, claim 13 is incorporated and the combination of Cho in view of Shukla discloses the control system, wherein the data type of the user request corresponds to a voice (Cho: [0095] — user’s voice input), and
the intelligent gateway device selects the first recognition device (Cho: [0095] — selecting the first recognition unit), which is capable of converting a voice of a language corresponding to the language information into a text, from the plurality of recognition devices (Shukla: [0117] — speech to text generation), and transmits the data to an ASR device included in the selected first recognition device (Shukla: [0130] — speech signal is processed via ASR).
For claim 15, claim 14 is incorporated and the combination of Cho in view of Shukla discloses the control system, wherein the intelligent gateway device selects the any one recognition device, which is capable of recognizing a user request corresponding to the property information, from the plurality of recognition devices (Cho: [0095] — the user’s voice input is matched to voice command words that are used to control a display device, and upon doing this, a first voice recognition unit is selected (matching the input to voice command words is an indication of property information)), and receives the recognition result from an NLP device included in the any one recognition  device (Cho: [0096] — performing natural language recognition at a second voice recognition unit).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0218572 A1) in view of Shukla (US 2019/0371318 A1) as applied to claim 7, further in view of COOK et al (US 2018/0350363 A1: hereafter – Cook).
For claim 8, claim 7 is incorporated and the combination of Cho in view of Shukla discloses the intelligent gateway device, wherein when the property information of the user request corresponds to a request to provide predetermined information (Cho: FIG. 3A, [0068] — the user requests volume control (the user request being property information, and ‘volume control’ being predetermined information)).
The combination of Cho in view of Shukla fails to disclose the further limitations of this claim, for which Cook is now introduced to teach as:
the processor transmits the received recognition result to a TTS (text to speech) device included in the first recognition device (Cook: [0088] — the processor at the recognition unit generates a result to a user’s search query and performs text-to-speech on the result),
receives voice data corresponding to the recognition result from the first recognition device (Cook: [0088] — the processor at the recognition unit generates a result to a user’s search query and performs text-to-speech on the result (indicating that the synthesised speech is the received voice data)), and
transmits the received voice data to the electronic device (Cook: [0088] — the synthesised result is transmitted to be presented at the device to the user).

For claim 16, claim 15 is incorporated and the combination of Cho in view of Shukla discloses the system, wherein when the property information corresponds to a request to provide predetermined information (Cho: FIG. 3A, [0068] — the user requests volume control (the user request being property information, and ‘volume control’ being predetermined information)).
The combination of Cho in view of Shukla fails to disclose the further limitations of this claim, for which Cook is now introduced to teach as:
the intelligent gateway device transmits the received recognition result to a TTS device included in the first recognition device (Cook: [0088] — the processor at the recognition unit generates a result to a user’s search query and performs text-to-speech on the result),
receives voice data corresponding to the recognition result from the first recognition device (Cook: [0088] — the processor at the recognition unit generates a result to a user’s search query and performs text-to-speech on the result (indicating that the synthesised speech is the received voice data)), and
the synthesised result is transmitted to be presented at the device to the user).
The same motivation applied to claim 8 for incorporating the Cook reference is applicable here still.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0218572 A1) as applied to claim 1, in view of DiFelice et al (US 2020/0068685 A1: hereafter – DiFelice).
For claim 9, claim 1 is incorporated but the reference of Cho fails to disclose the limitation of this claim, for which DiFelice is now introduced to teach as the intelligent gateway device, wherein the processor converts a protocol of the received data to correspond to a protocol of the first recognition device and transmits the converted data to the first recognition device (DiFelice: [0039] — converting input data from one protocol into another and then communicating the converted data).
The reference of Cho provides teaching for an intelligent device which receives input data. It differs from the claimed invention in that the claimed invention now further teaches of a processor which converts the input data into a different protocol for transmission. This isn’t new to the art as the reference of DiFelice is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of DiFelice into that of Cho, given the predictable result of enabling communication of a command between devices that make use of different data formats.
For claim 17, claim 12 is incorporated but the reference of Cho fails to disclose the limitation of this claim, for which DiFelice is now introduced to teach as the control system, wherein the intelligent gateway device converts a protocol of the received data converting input data from one protocol into another and then communicating the converted data).
The same motivation applied to claim 9 for incorporating the DiFelice reference is applicable here still.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0218572 A1) as applied to claim 1, in view of LEE (US 2020/0035235 A1).
For claim 11, claim 1 is incorporated and Cho discloses the intelligent gateway device, wherein the recognition result is associated with a control command of the control target electronic device (Cho: [0095] — matching voice input to voice command word to control a display device (as the result of the recognition)).
Cho fails to teach the further limitations of this claim, for which Lee is now introduced to teach as:
the processor receives a control result based on the control command from the control target electronic device through the control device (Lee: [0163] — transmission of control result from a control server (control target electronic device) to a speech recognition device; [0158] — generated control commands forming the basis of the control results),
transmits the received control result to any one recognition device of the plurality of recognition devices (Lee: [0163] — transmission of control result from a control server to a speech recognition device),
converting control result information into speech and transmitting it to a speech recognition device), and34Docket No. 3130-3179
transmits the received voice data to the electronic device (Lee: [0165] — the converted speech data is transmitted to a speech recognition device (serving the purpose of the electronic device)).
The reference of Cho provides teaching for obtaining recognition result associated with a control command of a control target electronic device. It differs from the claimed invention in that the claimed invention provides that voice data corresponding to a control result is received and transmitted to the target electronic device. This isn’t new to the art as the reference of Lee is seen to teach, just as provided above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Lee into that of Cho, given the predictable result of using speech to walk a user through the control process of a user-requested command, being performed by a device, so the user is aware of action.
For claim 19, claim 18 is incorporated and the combination of Cho in view of discloses the control system, wherein the intelligent gateway device transmits the received text data to any one recognition device of the plurality of recognition devices (Cho: FIG. 4B Part 401 — a presentation of text data that correspond to the received control result from a user providing the initial command (from FIG. 4A), which get transmitted to the display device (this being the device that performs the recognition)).
Cho fails to teach the further limitations of this claim, for which Lee is now introduced to teach as:
converting control result information from text into speech and transmitting it to a speech recognition device), and
transmits the received voice data to the electronic device (Lee: [0165] — the converted speech data is transmitted to a speech recognition device (serving the purpose of the electronic device)).
The same motivation applied to claim 11 for incorporating the Lee reference is applicable here still.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chen et al (U.S. 7,092,870 B1) provides teaching for identifying a type of textual data input data (Col 5 lines 1-10).
Onishi et al (US 2010/0318358 A1) provides teaching for a selection unit which selects speech recognisers that correspond to characteristics of speech [0016].
PARK et al (US 2018/0211665 A1) provides teaching for determining based on voice input, if an electronic device is in a state for performing an action [0009].
Sharp (US 2018/0366097 A1) teaches of selecting a speech recognizer based on features of a song [0011].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657